DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch et al. (Publication: US 2007/0025723 A1) in view of Senba (Publication: US 2007/0071432 A1).

Regarding claim 1,  Baudisch discloses an electronic device comprising ([0026], Fig. 3 - a general system diagram depicting a digital camera having integrated computing and I/O capabilities and an integral display screen. ): 
a display ([0026] - A display.); 
a memory configured to store an application for editing an image ( [0026], [0040],  Fig. 3 - a memory configured to store an application for editing an image.) ; and 
a processor configured to output the image through the application onto the display ( [0026], [0040], Fig. 3 - a processor configured to output the image through the application onto the display.), 
wherein the processor is configured to output, on the display, the image, a first guide indicating an area to be cropped in the image, and a preview corresponding to the first [0059], [0088], [0136] to [0140] - the processor is configured to output the image. As shown in Fig. 8,
the image is cropped indicates the portion of the image will survive. A preview image is corresponded to the cropped area. ) , 
wherein the processor is configured to output, on the display, an image changed in accordance with a another mode in response to a user input for changing a mode of the application from the first mode to the another mode ([0059], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. FIG. 8 illustrates the concepts of the growth of the image and the corresponding shrinkage and mapping of the current content window of the camera viewfinder. FIG. 8 provides a sequence of four pictures of a display device upon which the Panoramic Viewfinder is implemented. As illustrated in image (A) of FIGs. 8, a first captured image of a scene 810 is displayed as filling essentially the entire LCD display screen 800. Next, as illustrated in image (B), as soon as a second image 811 is captured the content of the LCD display 800 changes in several ways. First, as soon as the camera captures a second (or subsequent) image 811 for the mosaic by a user, a image is generated by stitching that new image into the existing (or new) mosaic.) , and 
wherein the processor is configured to output a second guide corresponding to the another mode on the display such that the preview corresponding to the first guide is output ([0059], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. FIG. 8 illustrates the concepts of the growth of the mosaic preview image and the corresponding shrinkage and mapping of the current content window of the camera viewfinder.
As shown in FIGs. 8, the mosaic image 820 continues to grow as additional images 812 and 813 are captured in the corresponding current content windows.in each of these images, the size of the current content window (812 and 813) continues to shrink relative to its mapped location.
A preview image is corresponded to the cropped area. ).
However Baudisch does not disclose another mode is second mode.
Senba discloses another mode is second mode ([0012] -  a mode changer for switching a first mode and a second mode.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Baudisch with another mode is second mode as taught by Senba. The motivation for doing is to improve image quality as taught by Senba in paragraph(s) [0009]. 

Regarding claim 2, Baudisch in view of Senba disclose all the limitations of claim 1.
Baudisch discloses wherein the processor is configured to output the preview on the display in an area adjacent to the first guide and the second guide ( [0059], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. As shown in Figs. 8, The preview image is adjacent to the cropped image and the new image(s) . Also in Fig. 10B [0143] to [0145]. ).

Regarding claim 3, Baudisch in view of Senba disclose all the limitations of claim 1.
Baudisch discloses wherein the processor is configured to output the first guide on the display based on a curvature of the image ([0059], [0082], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. During rectangular cropping, the curve of the image can be cropped and output cropped image on the display. As shown in Figs. 8 and Fig. 10B. ) .
	
	Regarding claim 4, Baudisch in view of Senba disclose all the limitations of claim 1.
Baudisch discloses wherein the processor is configured to output, on the display, a line for correcting a levelness of the image based on the curvature of the image ( [0059], [0082], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. During rectangular cropping, the curve of the image can be cropped and output cropped image on the display. As shown in Figs. 8 and Fig. 10B.) .

	Regarding claim 5, Baudisch in view of Senba disclose all the limitations of claim 1.
Baudisch discloses wherein the processor is configured to obtain a dominant color of an area output on the display in the image, and to output, on the display, the first guide having a complementary color to the dominant color ([0089], [0139], [ 0145] - a mosaic highlight module 535 is used to either emphasize the area within the cropping box, or to de-emphasize the area outside of the cropping box, so that the area that will survive cropping is even more readily apparent to the user. One example of de-emphasis of the area outside of the cropping box is to simply reduce the brightness of areas of the mosaic preview outside of the cropping box relative to the areas within the cropping box. any portion of the current content window of the camera viewfinder that falls outside of the current cropping box extents is also de-emphasized so that the user can immediately see the contribution that a current view will add to the overall panorama.
The cropped final mosaic panorama generated based on the cropping frame 830 and mosaic preview 820 of image (D) of FIG. 8 is illustrated in FIG. 9. Further, it should be noted that while the various stitched images comprising the mosaic preview in image (D) of FIG. 8 exhibit various brightness levels, the final mosaic panorama illustrated in FIG. 9 has seamlessly blended these images into a single consistent view of the overall panorama.
the area outside the cropping frame, i.e., the area that will be discarded was de-emphasized by reducing brightness and contrast on the order of about 57%, i.e., black is mapped to black, and white is mapped to 57% gray (=147 on a 0-255 scale). Further, in a related embodiment, de-emphasis can be manually turned off by the user, e.g., to allow better visibility of an LCD display in bright sunlight, or simply as a matter of user preference. The cropping frame itself was rendered by offsetting the luminance of the affected pixels by 128, computed as luminance=(luminance+128) % 256. ).

	Regarding claim 6, Baudisch in view of Senba disclose all the limitations of claim 1.
Baudisch discloses wherein, in response to a user input for changing a size of the first guide, the processor is configured to change the preview in a corresponding manner to the changed size of the first guide ( [0059], [0082], [0088], [0140] to [0144], Fig. 10B - the processor is configured to output the image with the following process. During rectangular cropping, the size of the cropped image is changed and corresponds to the preview.) .

	Regarding claim 7, [Claim 7] The electronic device of claim 1, 
Baudisch discloses wherein, in response to a user input for changing a position of the first guide on the image, the processor is configured to change the preview in a corresponding manner to the changed position of the first guide ([0059], [0082], [0088], [0140] to [0144], Fig. 10B - the processor is configured to output the image with the following process. During rectangular cropping, the size of the cropped image is changed and corresponds to the preview.
The rectangular cropping is performed that changes the previews and the position of the cropping image. As shown in Fig. 10B. ).
	
Regarding claim 8,	 Baudisch in view of Senba disclose all the limitations of claim 1.
Baudisch discloses in response to a user input for changing an area output on the display in the image, the processor is configured to change the preview in a [0059], [0082], [0088], [0140] to [0144], Fig. 10B - the processor is configured to output the image with the following process. During rectangular cropping, the size of the cropped image is changed and corresponds to the preview.
The area on the cropping is changed and the area of the preview is changed as well. As shown in Fig. 10B. ).

	Regarding claim 9, Baudisch in view of Senba disclose all the limitations of claim 1 including the first guide
Senba discloses wherein the processor is configured to divide the guide into a plurality of blocks and output the plurality of blocks on the display ([0011] to [0013] - The image dividing part groups the blocks on the basis of the judged degree of focusing to divide the image into plural areas every gathering of the grouped blocks by the processor. The processor performs different image processing with respect to each of the areas.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Baudisch in view of Senba with wherein the processor is configured to divide the guide into a plurality of blocks and output the plurality of blocks on the display as taught by Senba. The motivation for doing is to improve image quality as taught by Senba in paragraph(s) [0009].

	Regarding claim 10, Baudisch discloses a method for outputting a guide in an electronic device, the method comprising ([0026], Fig. 3 - a general system diagram depicting a digital camera having integrated computing and I/O capabilities and an integral display screen. Method comprising): 
outputting, on a display, an image, a first guide indicating an area to be cropped in the image, and a preview corresponding to the first guide in a first mode of an application ([0059], [0088], [0136] to [0140] - the processor is configured to output the image. As shown in Fig. 8,
the image is cropped indicates the portion of the image will survive. A preview image is corresponded to the cropped area.); 
outputting, in response to a user input for changing the first mode to a another mode, an image changed in accordance with the another mode on the display ([0059], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. FIG. 8 illustrates the concepts of the growth of the image and the corresponding shrinkage and mapping of the current content window of the camera viewfinder. FIG. 8 provides a sequence of four pictures of a display device upon which the Panoramic Viewfinder is implemented. As illustrated in image (A) of FIGs. 8, a first captured image of a scene 810 is displayed as filling essentially the entire LCD display screen 800. Next, as illustrated in image (B), as soon as a second image 811 is captured the content of the LCD display 800 changes in several ways. First, as soon as the camera captures a second (or subsequent) image 811 for the mosaic by a user, a image is generated by stitching that new image into the existing (or new) mosaic.); and
 outputting a second guide corresponding to the another mode on the display such that the preview corresponding to the first guide is output ([0059], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. FIG. 8 illustrates the concepts of the growth of the mosaic preview image and the corresponding shrinkage and mapping of the current content window of the camera viewfinder.
As shown in FIGs. 8, the mosaic image 820 continues to grow as additional images 812 and 813 are captured in the corresponding current content windows.in each of these images, the size of the current content window (812 and 813) continues to shrink relative to its mapped location.
A preview image is corresponded to the cropped area.).

	Regarding claim 11, Baudisch in view of Senba disclose all the limitations of claim 1.
Baudisch discloses wherein the outputting, on the display, of the image, the first guide indicating the area to be cropped in the image, and the preview corresponding to the first guide in the first mode of the application includes outputting the preview on the display in an area adjacent to the first guide (
[0059], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. As shown in Figs. 8, The preview image is adjacent to the cropped image. Also in Fig. 10B [0143] to [0145]. Cropped image indicated an area. ) .
	
	Regarding claim 12, Baudisch in view of Senba disclose all the limitations of claim 10. 
[0059], [0082], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. 
[0059], [0088], [0136] to [0140] - the processor is configured to output the image with the following process. As shown in Figs. 8, The preview image is shown. Also in Fig. 10B [0143] to [0145]. Cropped image indicated an area. During rectangular cropping, the curve of the image can be cropped and output cropped image on the display. As shown in Figs. 8 and Fig. 10B. ).

Regarding claim 13, see rejection on claim 4.

Regarding claim 14, see rejection on claim 5.

Regarding claim 15, Baudisch in view of Senba disclose all the limitations of claim 10. 
Baudisch discloses changing the preview, in response to a user input for changing a size of the first guide, in a corresponding manner to the changed size of the first guide ([0059], [0082], [0088], [0140] to [0144], Fig. 10B - the processor is configured to output the image with the following process. During rectangular cropping, the size of the cropped image is changed and corresponds to the preview.).

Response to Arguments
Claim Rejection Under 35 U.S.C. 103

Applicant asserts “Senba fails to cure the defects of Baudisch. Rather, Senba discloses dividing an image into a plurality of blocks, dividing the images into a focus area and a non-focus area by grouping the blocks, and increasing sharpness of the focus area by emphasizing the blur of a non-focus area, as well as changing from a first mode to a second mode. However, Senba only discloses processing the image identically for the entire image in the first mode and processing the image differently for each area in the second mode, and fails to disclose changing the guide according to the mode change so that the same preview is output, and fails to disclose or fairly suggest outputting a second guide corresponding to the second mode on the display such that the preview corresponding to the first guide is output, as recited in Claim 1.
Moreover, Applicants respectfully submit one of ordinary skill in the art would not have been motivated to combine Baudisch and Senba.”

Applicant disagrees.
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the 

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Baudisch in view of Senba disclose “a second guide corresponding to the second mode on the display…”

Baudisch  discloses the processor is configured to output the image with the following process. FIG. 8 illustrates the concepts of the growth of the mosaic preview image and the corresponding shrinkage and mapping of the current content window of the camera viewfinder.
As shown in FIGs. 8, the mosaic image 820 continues to grow as additional images 812 and 813 are captured in the corresponding current content windows.in each of these images, the size of the current content window (812 and 813) continues to shrink relative to its mapped location.
A preview image is corresponded to the cropped area. [0059], [0088], [0136] to [0140]


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Baudisch with another mode is second mode as taught by Senba. The motivation for doing is to improve image quality as taught by Senba in paragraph(s) [0009]. 

Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 2 – 9 and 11 - 15 the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, and 10 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, and 10 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ming Wu/
Primary Examiner, Art Unit 2616